Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: 21-40 are allowed. 

Claim 21. (Currently Amended) One or more non-transitory computer-readable storage media having embodied thereon computer-executable instructions that, when executed by a server, perform a method of generating patient-appropriate referral orders on a graphical user interface associated with a patient portal, the method comprising: 
receiving, at a referral service including a processor and a memory in a computer system, a referral order from a first computing device associated with a medical organization, the referral order being for a patient and including referral information; 
identifying, at a referral service, a first portion of referral information and a second portion of referral information from the referral order, the first portion comprising one or more of the healthcare provider's note providing a detailed reason for referral and a medical note outlining general information about the patient including at least a past medical history and a social history, and the second portion of referral information comprising patient-appropriate referral information comprising one or more of a referring provider name, a referral provider name, a reason for the referral, and an appointment date and time; 
generating a modified referral order by extracting, at the referral service, the second portion of referral information from the referral order; Page 2 of 16Application No. 15/856,44927098.284599 Response Filed 05/16/2022 Reply to Office Action of: 11/22/2021 
utilizing the modified referral order comprising the extracted second portion of referral information, generating, at the referral service, a patient-centric referral order interface corresponding to the referral order, the patient-centric referral order interface including the extracted second portion of referral information from the referral order, one or more selectable action icons, and an option to search for additional referral providers, wherein one or more actions related to the referral order are initiated upon receiving selection of one or more of the one or more selectable action icons and the one or more actions include actions that change a status of the referral order, wherein the one or more selectable action icons are based on the status of the referral order at the referral service, and wherein the patient-centric referral order interface excluding the first portion of referral information; 
presenting, by the referral service, the patient-centric referral order interface including the one or more selectable action icons for display on the graphical user interface within the patient portal accessible from a second computing device associated with the patient, wherein the patient portal allows the second computing device associated with the patient to communicate with the referral service to manage referral orders via the graphical user interface using a web browser; and 
upon receiving selection of at least one of the selectable action icons, the referral service initiating the selected action, changing the status of the referral order, generating an alert indicating the change in the status of the referral order, and modifying the patient-centric referral order interface to display on the graphical user interface information related to the selected action in real-time simultaneously Page 3 of 16Application No. 15/856,44927098.284599 Response Filed 05/16/2022 Reply to Office Action of: 11/22/2021 with the second portion of referral information, a status of the referral order, a referral type, a priority level, and the alert. 

For claim rejection under 35USC 101, the current invention recites “the patient centric referral order interface includes selectable action icons based on status of the referral order and an option to search for additional referral providers ”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 
For claim rejection under 35 USC 103, Claim 1 closely relate to Whibbs (US. 7,702,524) in view of Spector et al. (US. 20040024616A1) and further in view of Tavakol et al. (US20110191122A1 hereinafter Tavakal). Whibbs discloses patient referral and lab order entries. The method  includes obtaining and compiling patient record. Spector discloses patient list for referring doctor’ administrator’s interface screen and providing patient functional icons allow the user to see complete patient lists. Tavakol discloses an online portal, accessible by computer to referring physician over a network. 
However, the combined art fail to teach the patient-centric referral order interface including the one or more selectable action icons for display on the graphical user interface within the patient portal accessible from a second computing device associated with the patient, wherein the patient portal allows the second computing device associated with the patient to communicate with the referral service to manage referral orders via the graphical user interface using a web browser; and  upon receiving selection of at least one of the selectable action icons, the referral service initiating the selected action, changing the status of the referral order, generating an alert indicating the change in the status of the referral order, and modifying the patient-centric referral order interface to display on the graphical user interface information related to the selected action in real-time simultaneously Page 3 of 16Application No. 15/856,44927098.284599 Response Filed 05/16/2022 Reply to Office Action of: 11/22/2021 with the second portion of referral information, a status of the referral order, a referral type, a priority level, and the alert.. 
   
The foreign reference, WO2012060899A2 discloses managing the physician referral process, whereby a referring physician (e.g., a primary care provider) refers a patient to another physician (e.g., a specialist) for a particular medical procedure, analysis or care  
However, the reference does not disclose the patient-centric referral order interface including the one or more selectable action icons for display on the graphical user interface within the patient portal accessible from a second computing device associated with the patient, wherein the patient portal allows the second computing device associated with the patient to communicate with the referral service to manage referral orders via the graphical user interface using a web browser; and  upon receiving selection of at least one of the selectable action icons, the referral service initiating the selected action, changing the status of the referral order, generating an alert indicating the change in the status of the referral order, and modifying the patient-centric referral order interface to display on the graphical user interface information related to the selected action in real-time simultaneously Page 3 of 16Application No. 15/856,44927098.284599 Response Filed 05/16/2022 Reply to Office Action of: 11/22/2021 with the second portion of referral information, a status of the referral order, a referral type, a priority level, and the alert.    

The NPL reference “A Web-based Generalist-Specialist System to Improve Scheduling of Outpatient Specialty Consultations in an Academic Center “, describes a case study on a new Web-based referrals system, referrals were more than twice as likely to lead to a scheduled visit. This system improves access to specialty medical services. 
However, the NPL reference does not disclose the patient-centric referral order interface including the one or more selectable action icons for display on the graphical user interface within the patient portal accessible from a second computing device associated with the patient, wherein the patient portal allows the second computing device associated with the patient to communicate with the referral service to manage referral orders via the graphical user interface using a web browser; and  upon receiving selection of at least one of the selectable action icons, the referral service initiating the selected action, changing the status of the referral order, generating an alert indicating the change in the status of the referral order, and modifying the patient-centric referral order interface to display on the graphical user interface information related to the selected action in real-time simultaneously Page 3 of 16Application No. 15/856,44927098.284599 Response Filed 05/16/2022 Reply to Office Action of: 11/22/2021 with the second portion of referral information, a status of the referral order, a referral type, a priority level, and the alert.    
Claims 22-26 are dependent from claim 21 and are allowed for the same reasons given above. 
Claims 27-34 incorporate all limitations of claims 21-26 and are allowed for the same reasons given above 
Claims 35-40 incorporate all limitations of claims 21-26 and are allowed for the same reasons given above 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686